TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00799-CV


    WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress LP; and
                        WC 3rd and Congress GP, LLC, Appellants

                                                v.

                    The Roy F. & JoAnn Cole Mitte Foundation, Appellee



                FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
    NO. D-1-GN-18-007636, THE HONORABLE JAMES LEE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

              Appellants WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and

Congress LP; and WC 3rd and Congress GP, LLC have filed an unopposed motion to abate this

interlocutory appeal pending this Court’s resolution of a related pending mandamus petition. We

grant the motion and abate the appeal. The appeal will remain abated until further order of

this Court.



Before Chief Justice Rose, Justices Triana and Smith

Abated

Filed: November 25, 2019